Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lassure et al. (2021/0105530).
 	Regarding claim 1, Lassure discloses detecting, by a media content device (101), an occurrence of an event at a playback device (102) coupled to the media content device, the event comprising a connection to an external device (103) different from the media content device by the playback device causing additional latency at the playback device (par. 84-85); and in response to detecting the occurrence of the event, adjusting a timing of a data stream provided to the playback device by the media content device (par. 87).
	Regarding claim 2, Lassure discloses detecting the occurrence of the event comprises comparing a first latency of the playback device and a second latency of the playback device (par. 23, 33, 86).
	Regarding claim 3, Lassure discloses detecting the occurrence of the event further comprises detecting the occurrence of the event in response to the comparison indicating a latency change between the first latency and the second latency (par. 23, 33, 86).
	Regarding claim 7, Lassure discloses the event comprises an algorithmic change including a change in a playback mode of the playback device (par. 23, 44, 68, 69, 77).
	Regarding claim 8, Lassure discloses the change in the playback mode of the playback device causes a change in one or more audio settings of the playback device (note par. 65 and tables I and II).
	Regarding claims 9-11, and 15-20, see similar rejections as set forth above.
Allowable Subject Matter
Claims 4-6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422